Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez, a la que se unió el Juez Asociado Señor Co-rrada Del Río.
En esta ocasión la Mayoría ordena la reinstalación a la abogacía del Sr. Jorge A. Farinacci García. Sostiene que no existen fundamentos suficientes para descartar las reco-mendaciones del Procurador General y de la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía, des-pués de examinar la transcripción de la evidencia y los documentos pertinentes que obran en autos. Por entender que la recomendación de tales organismos, que acoge la Mayoría, es contraria e incompatible con la normativa pau-*690tada por este Tribunal sobre estos asuntos en casos ante-riores, DISIENTO.
HH
El Sr. Jorge Aurelio Farinacci García fue admitido al ejercicio de la profesión de abogado el 3 de enero de 1974 y presentó juramento como notario público el 29 de abril de 1974.(1)
El Tribunal de Distrito de Estados Unidos para el Dis-trito de Connecticut nos notificó a través de nuestra Secre-taria General de una sentencia condenatoria recaída en su contra el 14 de julio de 1992 en un procedimiento criminal en esa jurisdicción, Caso Núm. H-85-50-06, por la comisión de delitos graves (transportación al extranjero de dinero robado y conspiración). El Sr. Jorge Aurelio Farinacci Gar-cía registró alegación de culpabilidad por la comisión de esos delitos. El 30 de abril de 1993 decretamos la suspen-sión inmediata del señor Farinacci García del ejercicio de la abogacía y ordenamos que su nombre fuera borrado del Registro de Abogados autorizados a ejercer la profesión en esta jurisdicción, de acuerdo con la Ley Núm. 9 de 11 de mayo de 1909.(2)
El 23 de marzo de 1995 el señor Farinacci García soli-citó su reinstalación a la profesión de abogado. El 7 de abril de 1995 emitimos una resolución en la que declara-mos “no ha lugar” a esa solicitud porque éste no había ex-tinguido en su totalidad los términos de la sentencia con-denatoria que originó su suspensión.
El 4 de octubre de 2000 el señor Farinacci García soli-citó nuevamente su reinstalación a la profesión de abo-gado, alegando que era procedente de acuerdo con lo expre-sado por este Tribunal en In re Pacheco Nieves, 135 D.P.R. *69195 (1994), y en In re Malavet Rodríguez, 135 D.P.R. 823 (1994), y a que ya había extinguido totalmente su senten-cia condenatoria. Argüyó que está rehabilitado ante la so-ciedad, y durante más de siete años, desde su suspensión, se ha mantenido activo en diferentes facetas del campo legal. Expresó que desde enero de 1995 ha sido el Director del Departamento de Arbitraje y Negociación de la Unión de Tronquistas de Puerto Rico, Local 901; es asesor laboral de la Seafares International Union y de la Unión de Tra-bajadores de la Autoridad Metropolitana de Autobuses. Como parte de esas posiciones de trabajo, atendió vistas ante el Negociado de Conciliación y Arbitraje del Departa-mento del Trabajo y Recursos Humanos, funge como me-diador y asiste en los procesos de negociación de convenios colectivos. El solicitante fue profesor de derecho laboral, de arbitraje obrero-patronal y de negociación colectiva en la Escuela de Derecho, Eugenio María de Hostos. Ha sido conferenciante en diversas universidades y'organiza semi-narios de relaciones obrero-patronales para diversos sindi-catos en Puerto Rico. Adujo, que durante todos esos años se ha mantenido activo en el proceso de educación legal continuada. Ha asistido a seminarios especializados en asuntos relacionados al derecho al trabajo en Nevada, Florida y en universidades en Puerto Rico, entre otros. Afirmó que goza de buena reputación entre la comunidad legal, los trabajadores y los estudiantes. Fue invitado por el Sr. Ramsey Clark, ex Secretario de Justicia de Estados Unidos a participar como juez en un Tribunal Internacional convo-cado en la ciudad de Nueva York. Solicitó que se incluyera la primera petición de reinstalación presentada en enero de 1995 con todos sus anejos como parte de la segunda. Puntualizó como importante el hecho que los cargos crimi-nales que se le imputaron se dieron dentro del marco de la lucha anticolonial del Pueblo de Puerto Rico. Argüyó que la actividad que se le imputó está protegida por diversas re-soluciones de la Asamblea General de las Naciones Unidas. *692Puntualizó, además, que se desprende del “Plea Agreement” que produjo su alegación de culpabilidad y convic-ción por los delitos antes descritos que el Gobierno de Es-tados Unidos reconoció que los hechos y las acciones en los que participó se hicieron en el contexto de la lucha antico-lonial del Pueblo de Puerto Rico. Afirmó que nunca hubo ánimo de lucro o ganancia personal para él en los actos delictivos imputados. Sostuvo que por tales motivos no existe ni ha existido un caso de depravación moral de su parte. Afirmó que los actos llevados a cabo por él, y por los que resultó convicto, “fueron unos realizados en aquel mo-mento histórico conforme a los más (sic) principios de jus-ticia, libertad, y democracia que delimitan nuestro ordena-miento jurídico”. Solicitud de reinstalación a la práctica legal de 4 de octubre de 2000, pág. 5. El 3 de noviembre de 2000 emitimos una resolución para declarar “no ha lugar” la nueva (segunda) solicitud de reinstalación a la abogacía del Sr. Jorge Aurelio Farinacci García. No obstante, los Jueces Asociados Señor Rebollo López y Señor Fuster Ber-lingeri y la entonces Jueza Asociada Señora Naveira Merly hubieran remitido el asunto a la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía (Comisión).
El 19 de noviembre de 2000 el señor Farinacci García presentó su Solicitud de Reconsideración a nuestra Reso-lución de 3 de noviembre de 2000. Sostuvo que cumple cabal y totalmente con todos y cada uno de los requisitos para su reinstalación a la abogacía. Alegó que este tribunal cometió un abuso de discreción y realizó una aplicación selectiva de la norma jurisprudencial vigente. Le imputó a este Tribunal discriminar en su contra por no permitirle ser evaluado por la Comisión. Argüyó, refiriéndose a la re-solución dictada por este Tribunal en el asunto ante nos, lo siguiente: “... dejan la sospecha de que cuando el Honorable [sic] Tribunal Supremo emitió la misma se subscribió y unió silenciosamente al discrimen contra el independen-*693tismo en Puerto Rico.” Solicitud de reconsideración de 19 de noviembre de 2000, pág. 4. Expresó que
... con mucho dolor tenemos que decir que la Resolución contra la cual solicitamos la reconsideración es un retroceso en la evolución del pensamiento jurídico del Honorable Tribunal Supremo de Puerto Rico con relación a la defensa incondicional del derecho a la expresión, del derecho al disentir y su conse-cuente esfuerzo por proteger el derecho al espacio político a aquellos que se rebelan contra la condición de colonia de nues-tro pueblo. íd., págs. 4-5.
Sostuvo que si no reconsiderábamos nuestra Resolución de 3 de noviembre de 2000, mediante la cual declaramos “sin lugar” su solicitud de reinstalación, estaríamos crimi-nalizando y censurando la expresión del sector de la pobla-ción que está de acuerdo con los postulados que él defiende. Solicitó que remitiéramos su solicitud de reinstalación a la Comisión. El 20 de febrero de 2001 emitimos una resolu-ción en la que declaramos “no ha lugar” la solicitud de reconsideración. No obstante, la entonces Jueza Asociada Señora Naveira Merly y el Juez Asociado Señor Fuster Berlingeri reiteraron su criterio de remitir la solicitud de reinstalación a la Comisión.
El 2 de marzo de 2000 el señor Farinacci García solicitó nuevamente la reconsideración y se reiteró en su petición de referir su solicitud de readmisión a la Comisión. El 30 de marzo de 2001 reconsideramos y accedimos a referirla a dicho cuerpo, adscrito a este Tribunal para evaluar la soli-citud de reinstalación a la abogacía.
La vista evidenciaría fue celebrada por la Comisión el 28 de enero de 2002. El 7 de marzo de 2002 compareció el Procurador General ante nos y recomendó la reinstalación a la abogacía del peticionario. La Comisión presentó su informe de 12 de agosto de 2003 ante este Tribunal. Con-cluyó que el Sr. Jorge Aurelio Farinacci García presentó el grado de prueba necesario que justifica su reinstalación al ejercicio de la abogacía. El testimonio del peticionario, así *694como el de los demás testigos desfilados por esa parte, per-suadieron a los miembros de la Comisión que el arrepenti-miento y la rehabilitación efectivamente fue alcanzada por el primero.(3)
El 14 de noviembre de 2003 emitimos una resolución a la Secretaria para que gestionara ante la Comisión la transcripción de la vista celebrada en este caso. La referida transcripción fue enviada a los miembros de este Tribunal y a las partes el 20 de enero de 2004.
M hH
En In re Pacheco Nieves, supra, pautamos la norma, como regla general, que la exitosa rehabilitación de una persona que ha delinquido depende principalmente de la aceptación del error cometido y su responsabilidad por éste. No obstante, lo anterior no puede convertirse en una norma inflexible que deba aplicarse automáticamente en todos los casos. Una persona que genuinamente se cree inocente de unos hechos delictivos que le fueron imputados y por los que resultó convicto, por haber recaído un vere-dicto o fallo de culpabilidad, después de defenderse de és-tos, no debe ser obligada a “aceptar” su culpabilidad como condición sine qua non para su readmisión a la profesión de la abogacía. La inocencia o culpabilidad del Sr. William Pacheco Nieves fue adjudicada por un Jurado; el juzgador de los hechos determinó que era culpable. Concluimos que dicha cuestión no debía ser relitigada nuevamente al con-siderar la petición de reinstalación del señor Pacheco Nieves.(4)
*695En In re Colton Fontán I, 154 D.P.R. 466 (2001), expre-samos que el asunto ante la consideración de este Tribunal cuando se solicita la readmisión a la abogacía es si el peti-cionario es una persona apta para ejercer la profesión de abogado por estar arrepentido de la conducta que produjo su suspensión, porque está rehabilitado y goza de buena reputación en su comunidad. La prueba incontrovertida presentada ante la Comisión en el caso ante nos demuestra que éste tiene una buena relación con sus familiares, goza de buena reputación en la comunidad en que ha trabajado; que se ha mantenido al día en el estudio de la jurispruden-cia y que ha participado en distintos seminarios y adiestra-mientos en el campo del Derecho, particularmente en el laboral. No obstante, de sus escritos, presentados ante este Tribunal, no surge que esté total y seriamente arrepentido de los hechos, actuaciones o conducta que produjeron su alegación de culpabilidad, preacordada. Por el contrario, sus expresiones reflejan que él entiende que sus actuacio-nes estuvieron justificadas en el momento en que se produjeron. Su testimonio refleja que éste no acepta sus actuaciones como un error cpmetido ni se siente avergon-zado por su conducta. De la transcripción de la prueba oral surgen expresiones del señor Farinacci García, sobre ese asunto, que dicen de la forma siguiente:
LCDO. LEONARDO DELGADO:
Le pregunto, aquí consistentemente se le ha preguntado a los testigos relacionado a el Jorge Farinacci previo a la convic-ción y el Jorge Farinacci posterior a la convicción, eh, le pre-gunto a usted que sería yo creo la persona más idónea para contestar, ¿Existe algún cambio alguna evolución en el pensa-miento de ese Jorge Farinacci previo a 1992-93 cuando re-sultó convicto y ese Jorge Farinacci que tenemos posterior a 1995 cuando es excarcelado?
SR. JORGE FARINACCI GARCIA:
Bueno en cuanto al pensamiento político de uno específica-mente se refiera a eso, bueno obviamente hay una evolución en la medida en que uno a base de las experiencias y a base de su análisis va teniendo una comprensión superior sobre la pro-blemática de su país y en ese sentido pues sí ha habido una *696evolución y ha habido una transformación del pensamiento sobre algunos aspectos.
LCDO. LEONARDO DELGADO:
¿Podría para profundizar en qué aspectos usted entiende que ha evolucionado su pensamiento?
SR. JORGE FARINACCI GARCIA:
Bueno principalmente, evidente-mente [sic] pues con los años pues uno hace retrospección en términos de las cosas en que nosotros nos vimos envueltos y específicamente yo a fines de los 70' y a principios de los 80' participé activamente en una determinación que tomó un sector importante de [sic] indepen-dentismo puertorriqueño de levantarse en armas ante la situa-ción de atropello y de persecución que sentíamos en aquel mo-mento obviamente en la medida en que ha pasado el tiempo, en la medida en que han transcurrido eventos, en la medida en que uno ha adquirido experiencia pues ese pensamiento se ha transformado y evidentemente también se ha transformado la sociedad en la medida y en el sentido que se han abierto espa-cios democráticos que nos han permitido a nosotros tener la oportunidad de expresarnos, y de organizamos, y de trabajar por nuestros ideales dentro de ese marco.
LCDO. LEONARDO DELGADO:
¿Podría ser un ejemplo el cambio de pensamiento suyo que usted refleja en el 70 al pensamiento de ir a la vía eleccionaria en el 1996 un ejemplo de ese cambio?
SR. JORGE FARINACCI GARCIA:
Definitivamente.
LCDO. LEONARDO DELGADO:
Le pregunto, eh, créame me dejó sin preguntas. Este, le pre-gunto, usted está solicitándole a este honorable comité que lo recomiende para ejercer la profesión legal en Puerto Rico. ¿Por qué usted entiende está capacitado para ejercer esa profesión de abogado en Puerto Rico?
SR. JORGE FARINACCI GARCÍA:
Bueno yo entiendo que yo estoy igual de capacitado que la mayoría de los abogados ni más, ni menos verdad, y en ese sentido pues profesionalmente siento que puedo hacer un tra-bajo importante para un sector donde yo sí me consta de que la representación legal es escasa y en ese sentido pues a mí me gustaría seguir aportando más al pueblo trabajador desde esa perspectiva pero obviamente también hay otras razones por las cuales yo quisiera ser abogado, lo hago también por mi familia.
*697LCDO. LEONARDO DELGADO:
¿Podría explicarnos por qué por su familia?
SR. JORGE FARINACCI GARCIA:
Por varias razones por mi familia, en primer lugar princi-palmente porque pues la suspensión indefinida aunque para mí, y eso lo quiero dejar claro, para mí la he entendido perfec-tamente y nunca me he sentido avergonzado sino que he asu-mido la responsabilidad que eso significó, eso ha causado mu-cha tristeza en mi familia y ahora mismo también yo necesito los recursos económicos por ejemplo para mantener a mi fami-lia y especialmente a mis hijos que estudian en la universidad y también yo entiendo que es importante y en el caso mío en particular para que nosotros podamos sentir en carne propia que esos espacios democráticos que se han ido abriendo, se abren en la realidad y que eso es bien importante para todos nosotros el poder percibir en lo concreto lo que ya se ha mani-festado como ideología pública en un cambio también que ha habido en la sociedad puertorriqueña de mucho más tolerancia hacia las ideas disidientes o hacia las ideas que no son o antes no era aceptables. (Enfasis suplido.) Transcripción vista en su fondo de 28 de enero de 2002, págs. 65-67.
Sobre el uso de la violencia para adelantar fines políti-cos, declaró lo siguiente:
LCDO. ALCIDES OQUENDO SOLIS:

¿Qué cree usted ahora en términos del uso de la violencia para avanzar fines políticos?

SR. JORGE FARINACCI GARCIA:

No la uso.

LCDO. ALCIDES OQUENDO SOLIS:
¿La apoya?
SR. JORGE FARINACCI GARCIA:
No la apoyo porque no ha ocurrido y no ha habido la nece-sidad de que ocurra y espero y confío en que jamás vuelvan a ocurrir las condiciones para que algunos buenos hijos de este pueblo quizás equivocadamente se vean en la necesidad de ha-cer eso. (Énfasis suplido.) íd., págs. 67-68.
El peticionario no demuestra arrepentimiento por sus actuaciones constitutivas de delito grave. Justifica estas actuaciones a base de una alegada situación y la presencia de unas condiciones en Puerto Rico para la época en que *698incurrió en tal conducta delictiva. Pretende dejar las puer-tas abiertas, con este precedente, para que de volverse a repetir en Puerto Rico en el futuro esa alegada situación y esas condiciones, hijos de esta isla que vean como él la necesidad de incurrir en conducta similar a la suya, pue-dan hacerlo. Sostiene tal posición como justa y fundamen-tada en el derecho internacional. Pretende ser un ejemplo para las generaciones futuras que puedan pensar en utili-zar métodos similares a los suyos en el futuro, de ser nece-sario según su criterio.
1 — I 1-H HH
El abogado tiene la obligación de evitar la práctica ile-gal de la abogacía o la notaría por personas no autorizadas para ello. Es impropio de un abogado el permitir o facilitar a una persona o entidad que no esté autorizada a ejercer la abogacía o el notariado a que cobre total o parcialmente por los servicios profesionales o notariales prestados por el abogado. Es indebido que un abogado o firma legal permita que personas no autorizadas a ejercer la profesión de abo-gado o notario en Puerto Rico suministren cualquier clase de consejo legal a clientes del abogado o de la firma legal aun cuando para ello dichas personas no tengan que com-parecer a los tribunales. Esto no impide que el abogado o la firma legal se asesore con una persona no autorizada a ejercer la abogacía en Puerto Rico para prestar un mejor servicio a su cliente. Es impropio de un abogado el unirse en sociedad con una persona que no ha sido autorizada a ejercer la abogacía o la notaría cuando cualquiera de las actividades de la sociedad conlleve la práctica de la aboga-cía o la notaria.(5)
De la transcripción de la prueba oral surgen fuertes in-dicios de que el peticionario brindaba asesoramiento o con-*699sejería legal a clientes del Instituto de Derecho Laboral, que él creó para prestar servicios legales, entre otras fun-ciones, durante el período de su suspensión de la abogacía. Veamos.
El peticionario presentó varios testigos que declararon sobre su reputación y sus experiencias de trabajo con éste. A continuación transcribimos el testimonio de su primer testigo, el Sr. Jorge L. Cruz Negrón. Su testimonio dice de la forma siguiente:
LCDO. LEONARDO DELGADO:
Mi primer testigo sería el Sr. Jorge Cruz, Presidente de la “Ininteligible International Union”
LCDA. BELEN GUERRERO CALDERON:
Por favor puede sentarse y recuerde que va a hablar lo más alto que pueda para que todos podamos oír claramente su testimonio. Acérquese al micrófono.
LCDO. LEONARDO DELGADO:
Don Jorge Cruz buenos días y hablando con la voz más fuerte posible, díganos su nombre completo.
SR. JORGE L. CRUZ NEGRON:
Buenos días, mi nombre es Jorge L. Cruz Negrón.
LCDO. LEONARDO DELGADO:
¿Don Jorge a qué usted se dedica?
SR. CRUZ NEGRON:
Soy Presidente de la Unión la [ininteligible] de Puerto Rico. LCDO. LEONARDO DELGADO:
Anterior a ser presidente a la “[ininteligible] International Union” a qué usted se dedicaba.
SR. CRUZ NEGRON:
Era mecánico electricista en la Industria Lechera de Puerto Rico.
LCDO. LEONARDO DELGADO:
Le pregunto, conoce usted o no conoce al Sr. Jorge Farinacci
SR. CRUZ NEGRON:
Sí lo conozco.
LCDO. LEONARDO DELGADO:
¿Desde cuándo usted conoce al Sr. Jorge Farinacci García? SR. CRUZ NEGRON:
Aproximadamente quince (15) años.
LCDO. JOSE GUILLERMO VIVAS:
Perdone la interrupción, ¿El nombre del?
*700LCDO. LEONARDO DELGADO:
Jorge Cruz.
LCDO. JOSE GUILLERMO VIVAS:
Jorge Cruz, era para estar seguro.
LCDO. LEONARDO DELGADO:
Le agradeceré Don Jorge que en la medida que sea posible levante un poco la voz. ¿Desde cuándo conoce al Sr. Jorge Fa-rinacci García?
SR. CRUZ NEGRON:
Aproximadamente hace quince (15) años.
LCDO. LEONARDO DELGADO:
¿Y por qué lo conoce?
SR. CRUZ NEGRON:
Porque en aquel entonces él fue asesor legal de la [ininteligible] de Puerto Rico para Industria Lechera.
LCDO. LEONARDO DELGADO:
Y actualmente, ¿Qué relación si alguna usted guarda con Jorge Farinacci García?
SR. CRUZ NEGRON:

Ahora es asesor en los casos de arbitraje y en los casos de negociación colectiva.

LCDO. LEONARDO DELGADO:
Le pregunto, podría detallar las funciones que realiza Jorge Farinacci García la “[ininteligible] International Union”
SR. CRUZ NEGRON:

Sí, eh, cuando tenemos cualquier disputa entre el patrono y los empleados, pues, cuando los casos van para arbitraje pues el compañero Farinacci es el que nos asesora en la forma de llevar los casos en lo que tiene que ver con relacionado a la ley y o en las negociaciones colectivas, pues las distintas peticio-nes, las solicitudes que se hacen a los patronos.

LCDO. LEONARDO DELGADO:
Sí, le pregunto, además de asistir a la unión en casos ante el negociado de consideración [sic] y arbitraje y de asistirlos en las negociaciones colectivas, ¿Qué otra función si alguna rea-liza Farinacci para la Unión?
SR. CRUZ NEGRON:
Sí en adiestramientos, en seminarios para los compañeros trabajadores.
LCDO. LEONARDO DELGADO:
Si usted fuera a evaluar el desempeño de Farinacci con la Unión que usted representa. ¿Cómo usted lo categorisaría [sic]?
*701SR. CRUZ NEGRON:
Hace una labor excelente.
LCDO. LEONARDO DELGADO:
El conocimiento del señor Farinacci sobre el área de trabajo, ¿Cómo usted lo categorisaría [sic]?
SR. CRUZ NEGRON:
No, es una, un conocimiento sumamente amplio y muy serio y responsable.
LCDO. ALCIDES OQUENDO SOLIS:
Nos indica que ahora que es presidente de la unión com-parte mucho más de lo que hacía antes, ¿Es correcto?
SR. CRUZ NEGRON:
Eso es correcto.
LCDO. ALCIDES OQUENDO SOLIS:
¿Ese compartir en qué consiste?
SR. CRUZ NEGRON:
Bueno eso [sic] compartir consiste en que pues en aquel mo-mento yo era delegado de Industria Lechera, yo trabajaba mis ocho (8) horas dentro de la Industria Lechera y compartía con el señor Farinacci en los casos cuando íbamos a ver vistas en arbitraje. Ahora el ser presidente de la unión pues comparto más porque me asesoro con él relacionado a las negociaciones de los convenios a los casos globales de la Unión de Arbitraje, no exclusivamente de Industria Lechera como antes, o sea que estamos más en comunicación. (Enfasis suplido.) Transcrip-ción, supra, págs. 6-13.
Se estipuló el testimonio de varios otros testigos del pe-ticionario como prueba acumulativa. El récord, sobre este asunto, dice de la forma siguiente:
LCDO. LEONARDO DELGADO:
Eh, Procuradora, perdón, y estamos aquí discutiendo una posible oferta de estipulación con relación a todos los testigos que son presidentes de unión y que el Sr. Jorge Farinacci le ha servido de asesor legal en mediación, en negociación y arbitraje y le estoy ofreciendo aquí un pequeño proyecto de estipulación porque entiendo y ellos también me han hecho ese señala-miento que el testimonio de estos testigos adicionales que son presidentes de unión sería prueba repetitiva con relación a lo que ya testificó Jorge Cruz, Presidente ....
LCDA. BELEN GUERRERO CALDERON:
El primer testigo.
*702LCDO. LEONARDO DELGADO:
De la [ininteligible] International Union, eh, si nos permite un segundo podríamos llegar a ese acuerdo.
LCDA. BELEN GUERRERO CALDERON:
Cómo no sí, como no claro.
LCDO. DOEL QUIÑONES NÚÑEZ:
Pregunto de los otros siete testigos todos estarían en ese grupo o habría alguno ....
LCDO. LEONARDO DELGADO:
De los otros siete (7) testigos, cinco (5) estarían en ese grupo.
LCDO. DOEL QUIÑONES NÚÑEZ:
Ok, o sea que serían asesores ....
LCDO. JOSE G. VIVAS:
Es prueba acumulativa.
LCDO. DOEL QUIÑONES NÚÑEZ:

¿Eso sería una estipulación a efectos de que el peticionario es asesor laboral de esas personas ?

LCDO. LEONARDO DELGADO:
Sí, así es. El testimonio de ellos conllevaría y estamos en disposición de estipular y los compañeros comisionados tam-bién están dispuesto a estipular, que por ejemplo el Sr. Alejandro de Jesús, Presidenta da [sic] la Asociación de Empleados Gerenciales de la Autoridad de Acueductos y Alcantarillados conoce al Sr. Jorge Farinacci, que lo conoce en su calidad de profesional como asesor laboral en asuntos de negociación co-lectiva y que de testificar, testificaría que es un excelente me-diador, que un excelente negociador, que es un excelente repre-sentante de el [sic] sector laboral en procedimientos de arbitraje.
LCDA. BELEN GUERRERO CALDERON:

En otras palabras sería prueba acumulativa en relación con el testimonio del primer testigo.

LCDO. LEONARDO DELGADO:

Sí y que creen que rinde con todos los requisitos básicos o elementales para ser abogado de igual manera esa sería la misma oferta para el Sr. Wilfredo Gotay Tirado, Presidente de los Trabajadores Unidos de la A.M.A.; sería la misma oferta para el Sr. Francisco Toledo, Miembro del Capítulo de Recur-sos Naturales de Servidores Públicos Unidos; sería la misma oferta para el Sr. Luis Valderrama, Presidente de la Unión de Tronquistas de Puerto Rico y sería la misma oferta para el Sr. José Morales, miembro jubilado de la Unión Independiente de Empleados Telefónicos.

*703LCDO. JOSE G. VIVAS:

¿O sea que viene siendo lo que dijo la compañera que es prueba acumulativa?

LCDA. YVONNE CASANOVA PELOSI:

Sí.

LCDO. LEONARDO DELGADO:
Sí.
LCDO. JOSE G. VIVAS:
Van a declarar más o menos lo mismo.
LCDA. BELEN GUERRERO CALDERON:
Entonces para yo eh...
LCDO. LEONARDO DELGADO:
¿Los compañeros están en disposición de estipular lo que yo acabo de informar?
LCDO. ALCIDES OQUENDO SOLIS:
Es correcto.
LCDA. BELEN GUERRERO CALDERON:
Entonces yo quisiera que usted me dijera para yo marcar en mi lista cuáles son los testigos que no están en ese grupo. El Dr. Córdova Iturregui acaba de declarar.
LCDO. LEONARDO DELGADO:
Sí, no están en ese grupo solamente dos (2) personas que .... LCDA. BELEN GUERRERO CALDERÓN:
Las dos (2) abogadas.
LCDO. LEONARDO DELGADO:

Que sería la Leda. Sonia Serrano y sería la Leda. Vivian Godileaux.

LCDA. BELEN GERRERO CALDERON:
¿Me pude [sic] deletrear ese Godileaux?
LCDO. DOEL QUIÑONES NÚÑEZ:
Godileaux.
LCDA. BELEN GUERRERO CALDERON:
Godileaux, ok.
LCDO. LEONARDO DELGADO:
Gracias profesor. Y perdone que le diga profesor pero es el respeto que le tengo.
LCDO. DOEL QUIÑONES NÚÑEZ:
Muchas gracias yo prefiero ese título a otro.
LCDA. BELEN GUERRERO CALDERON:
Definitivamente.
LCDA. YVONNE CASANOVA PELOSI:
Igual que Chiesa.
*704LCDA. BELEN GUERRERO CALDERON:
¿Entonces usted se propone presentar los testimonios de las licenciadas Godileaux y Serrano?
LCDO. LEONARDO DELGADO:
De ambos testimonios pretendo presentar el de la Leda. Vivian Godileaux, el testimonio de la Leda. Sonia Serrano lo pongo a disposición de los compañeros por si desean contrain-terrogar ....
LCDA. BELEN GUERRERO CALDERON:
Muy bien.
LCDO. LEONARDO DELGADO:

Porque ambas compañeras básicamente testificarían sobre lo mismo.

LCDA. BELEN GUERRERO CALDERON:
Pues entonces vamos a llamar a la Leda. Vivian Godileaux. (Énfasis suplido.) íd., págs. 37-41.
El testimonio de la licenciada Vivian Alice Godileaux Villaronga, abogada del Instituto de Derecho Laboral, dice de la forma siguiente:
LCDO. LEONARDO DELGADO:
Sí, su nombre completo para efectos del registro.
LCDA. VIVIAN GODILEAUX:
Vivian Alice Godileaux Villaronga.
LCDO. JORGE V. VIVAS:
Perdóneme que hable duro que yo soy un poquito bastante sordo.
LCDO. LEONARDO DELGADO.
Le agradeceremos que hable con voz bien fuerte.
LCDA. VIVIAN GODILEAUX:
Cómo no Vivian Alice Godileaux Villaronga.
LCDO. LEONARDO DELGADO:
Eh, ¿Licenciada?
LCDA. VIVIAN GODILEAUX:
Licenciada.
LCDO. LEONARDO DELGADO:
¿Licenciada a qué usted se dedica?
LCDA. VIVIAN GODILEAUX:
Soy abogada y trabajo actualmente en el Instituto de Dere-cho Laboral con el Sr. Jorge Farinacci y el Ledo. César Rosado. LCDO. LEONARDO DELGADO:
Le pregunto, cuándo usted fue admitida al ejercicio de la profesión legal.
*705LCDA. VIVIAN GODILEAUX:
En el año 1997.
LCDO. LEONARDO DELGADO:
Le pregunto, qué relación si alguna usted guarda con el Co-legio de Abogados de Puerto Rico.
LCDA. VIVIAN GODILEAUX:
Pertenezco al Colegio de Abogados de Puerto Rico, fui dele-gada por Ponce, fui secretaria de la Junta de Gobierno del Colegio de abogados hasta hace unos meses debido a que ..., no soy la secretaria actualmente debido a que me mudé para San Juan y al ser delegada por Ponce y cambiar de delegación por reglamento pues no puedo pertenecer a la Junta de Gobierno.
Actualmente estoy en la Junta de Directores de la Corpora-ción de Servicios Legales.
LCDO. LEONARDO DELGADO:
Le pregunto si conoce o no conoce al Sr. Jorge Farinacci G&rcíñ
LCDA. VIVIAN GODILEAUX:
Lo conozco.
LCDO. LEONARDO DELGADO:
¿Desde cuándo usted conoce al Sr. Jorge Farinacci García? LCDA. VIVIAN GODILEAUX:
Hace varios años.
LCDO. LEONARDO DELGADO:
Podríamos precisar más o menos cuantos años hace que lo conoce.
LCDA. VIVIAN GODILEAUX:
Lo conozco más o personalmente he tenido más contacto desde hace como un año y medio.
LCDO. LEONARDO DELGADO:
OK, y durante ese año y medio que usted ha tenido contacto con el Sr. Jorge Farinacci García en qué ha consistido ese contacto.
LCDA. VIVIAN GODILEAUX:

Trabajo como ya dije en el Instituto de Derecho Laboral una vez yo me mudo de Ponce, trabajaba en un bufete en Ponce eh, el Sr. Jorge Farinacci me abrió las puertas del Instituto de Derecho Laboral para que pudiera trabajar allí y poder ejercer mis funciones como abogada lo cual le agradezco muchísimo y en ese sentido pues he trabajado allí junto con él, me ha orien-tado en muchos aspectos jurídicos cuando he necesitado orien-tación específicamente en derecho laboral, trabajamos en con-junto algunos casos para la Unión de Tronquistas entre otras cosas.

*706LCDO. LEONARDO DELGADO:
Le pregunto [h]a mencionado consecuentemente el Instituto de Derecho Laboral, nos gustaría que le aclarara a la Honorable Comisión, ¿Qué es el Instituto de Derecho Laboral? LCDA. VIVIAN GODILEAUX:

El Instituto de Derecho Laboral es una organización com-puesta por abogados y otras personas que conocen las leyes verdad y el campo laboral que le da representación legal a diferentes instituciones, uniones y a diferentes personas, de ciudadanos que necesitan orientación o necesitan representa-ción en el campo laboral en los tribunales de Puerto Rico. Tam-bién dan orientaciones y seminarios etcétera a las personas que así lo necesiten.

LCDO. LEONARDO DELGADO:

Le pregunto cuál es la participación de Jorge Farinacci den-tro del Instituto de Derecho Laboral.

LCDA. VIVIAN GODILEAUX:

Es quien realmente preside y es el líder del Instituto de De-recho Laboral.

LCDO. LEONARDO DELGADO:
Y le pregunto en ese compartir suyo con Jorge Farinacci en este último año y medio cómo usted categoriza [sic] en térmi-nos profesionales al Sr. Jorge Farinacci García.
LCDA VIVIAN GODILEAUX:
En mi opinión entiendo es una persona excelente, capaci-tada para ejercer sus funciones como abogado, como ser hu-mano es una persona excelente también, muy generoso, es una persona bien solidaria con todo lo que significa la lucha por la justicia y por la ayuda a las personas en los ciudadanos de este país y es una persona bien conocedora del derecho y de otras áreas importantes como la filosofía y otras áreas del conocimiento.
LCDO. LEONARDO DELGADO:
Le pregunto si me podría especificar, a parte de ser miembro del Instituto de Derecho Laboral si conoce qué otras prácticas realiza el Sr. Jorge Farinacci García.
LCDA. VIVIAN GODILEAUX:
[É]l es profesor de Derecho Laboral en la Universidad de Mayagüez en la Hostos, también asesor a organizaciones obre-ras ....
LCDA. BELEN GUERRERO CALDERON:
¿Perdón usted dijo la Universidad de Hostos la Escuela de Derecho?
*707LCDA. VIVIAN GODILEAUX:
Sí en la escuela de derecho, asesor de organizaciones obre-ras, es líder en otras organizaciones también.
LCDO. LEONARDO DELGADO:
Le pregunto, como miembro del Colegio de Abogados y como inclusive hasta Secretaria del Colegio de Abogados en un mo-mento dado si conoce usted o no conoce el Código de Ética de la profesión legal.
LCDA. VIVIAN GODILEAUX:
Lo conozco.
LCDO. LEONARDO DELGADO:
Sí, a la luz del Código de Ética durante la profesión legal, de nuestra profesión ¿Cómo usted categoriza [sic] al compañero Sr. Jorge Farinacci García con relación a ese código, él repre-senta los valores de ese código o no los representa?
LCDA. VIVIAN GODILEAUX:

En mi opinión representa los valores del código con su res-ponsabilidad para los tribunales, responsabilidad para la so-ciedad y para los compañeros de la profesión.

LCDO. LEONARDO DELGADO:
Con relación a los valores que establece ese código el cono-cimiento consistente del derecho laboral, Jorge Farinacci ha mantenido o no ha mantenido ese desarrollo intelectual que promueve ese código.
LCDA. VIVIAN GODILEAUX:
Entiendo que sí en mi opinión sí, en mi opinión está al día con respecto al desarrollo o los casos, no, del Código de Ética y de la Jurisprudencia en otras áreas del derecho.
LCDO. LEONARDO DELGADO:
¿Considera usted o no considera que el Sr. Jorge Farinacci García debe ser admitido al ejercicio de la abogacía en Puerto Rico?
LCDA. VIVIAN GODILEAUX:
Entiendo que debe ser admitido.
LCDO. LEONARDO DELGADO:
¿Por qué?
LCDA. VIVIAN GODILEAUX:

Pues porque es una persona que está capacitada para ejercer la profesión de abogado, además de que él conoce el derecho y éticamente puede ... es un ejemplo éticamente porque este, lo que yo he visto en su diario vivir, en su trabajo diario en el Instituto de Derecho Laboral así lo manifiestan.

LCDO. LEONARDO DELGADO:
Eh, pongo a disposición de los compañeros.
*708LCDA. BELEN GUERRERO CALDERON:
Leda. Casanova.
LCDA. YVONNE CASANOVA PELOSI:
Sí, buenos días testigo mi nombre es Yvonne Casanova y yo represento a la Oficina del Procurador General.
LCDA. VIVIAN GODILEAUX:
Buenos días.
LCDA. VIVIAN CASANOVA PELOSI:

Una pregunta testigo, ¿Cómo es que funciona el Instituto de derecho laboral? Usted dice que el Ledo. Farinacci es el que lo preside. ¿Cúantos abogados hay en ese Instituto?

LCDA. VIVIAN GODILEAUX:
Actualmente somos dos abogados, el Ledo. César Rosado y ésta [sic] servidora.
LCDA. YVONNE CASANOVA PELOSI:
¿Ycómo es que se hace el asesoramiento, cómo se asignan los abogados, cómo es que funciona si alguien necesita los servi-cios del Instituto cómo es que se contratan esos servicios? LCDA. VIVIAN GODILEAUX:
Se contratan, este ...lo que pasa es el Instituto de Derecho Laboral le da asesoramiento y tiene uniones a quienes repre-senta, también [h]a creado ya una fama en la cuál [sic] muchas personas van allí a buscar asesoramiento legal cuando tienen algún problema de despido o algún problema laboral aunque no sean unionados y los dividimos dependiendo de la carga de trabajo de cada abogado o sea, es como, funciona como si fuera un bufete lo que pasa es que no es un bufete de abogados. Pero es básicamente igual.
LCDA. YVONNE CASANOVA PELOSI:

¿Y la función del peticionario es una de administrativa o de asesoramiento legal ahí?

LCDA. VIVIAN GODILEAUX:
Del ... no entendí la pregunta, del peticionario de...
LCDA. YVONNE CASANOVA PELOSI:
Usted dice que él preside, ¿Cuál es la función del [sic] como presidente del Instituto de Derecho Laboral?
LCDA. VIVIAN GODILEAUX:
Lo que pasa que no es ... él no es ...la palabra presidente no sé si se pueda poner en este aspecto porque no es una corpora-ción que tiene una junta de directores con un presidente y un tesorero etcétera, si no que él es quien crea, yo no estuve cuando se creo [sic] pero inicialmente es quien crea el Instituto de De-recho Laboral y tiene abogados allí para ayudar a las personas y para asesorar personas y si hay algún caso en el cual se *709contrata cliente se le cobra por debajo de lo que normalmente le cobraría un bufete.
LCDA. YVONNE CASANOVA PELOSI:
Movn pimloc
LCDA. VIVIAN GODILEAUX:
Y él está allí básicamente, pues para la administración del Instituto porque obviamente pues no va al tribunal pero para la administración del instituto y se reúnen se discuten casos, cuando hay que buscar asesoramiento que él nos diga ese tipo de cosas, pero es básicamente cuando presidente [sic] es porque lo administra. (Énfasis suplido.) íd., págs. 44-51.
Sobre la forma de facturar los servicios prestados por el Instituto de Derecho Laboral, los honorarios de los aboga-dos y el ingreso recibido por el señor Farinacci García, éste declaró lo siguiente:
LCDO. JOSE G. VIVAS:
Yo solamente quería hacerle una pregunta sobre el instituto, ¿Cómo se llama el instituto ... ?
SR. JORGE FARINACCI GARCIA:
Instituto de Derecho Laboral, sí.
LCDO. JOSE G. VIVAS:
¿Eso es un ente corporativo o una sociedad profesional?
SR. JORGE FARINACCI GARCIA:

No, eso es una ...en realidad es un espacio físico donde se coordina servicios a sindicatos de diferentes personas que es-tán dispuestos en diferentes formas a darle servicios a traba-jadores, pero no tiene ....

LCDO. JOSE G. VIVAS:

¿Entonces se factura por Instituto a quien a la persona que va o ...?

SR. JORGE FARINACCI GARCIA:

No por ejemplo los abogados facturan por su cuenta.

LCDO. JOSE G. VIVAS:

¿Por su cuenta?

SR. JORGE FARINACCI GARCIA:

Por su cuenta correcto. El Instituto lo que hace es facilitar que los trabajadores tengan un sitio donde puedan conseguir un abogado.

LCDO. JOSE G. VIVAS:
O sea más bien lo que hacen es comparten los gastos y cado [sic] uno ....
*710SR JORGE FARINACCI GARCIA:

Compartimos los gastos pero más que eso, o sea, cuando una unión obrera quiera un abogado que le vea un caso a un tra-bajador y no puede conseguir un abogado porque a lo mejor son muy caros, etc., etc., o no conoce bien el campo tiene ese servicio disponible, correcto.

LCDO. JOSE G. VIVAS:

¿Se representan individualmente los abogados?

SR. JORGE FARINACCI GARCIA:

Correcto.

LCDO. DOEL QUIÑONES NÚÑEZ:

¿La función es como si fueran unos gestores o lo que en inglés se llama como un “Clearing House”, como que sirve de un me-canismo de referimiento?

SR. JORGE FARINACCI GARCIA:
Es correcto, lo único que está todo físicamente en el mismo lugar, se organizan también los seminarios se hace mucho tipo de actividades cuando una unión obrera por ejemplo tiene una campaña allí también se le hace boletines, se le de da litera-tura para que estén en mejor condiciones de participar en esa campaña por ejemplo para lograr la sindicación ese tipo de servicios.
LCDO. CARLOS V. DAVILA:

¿Y usted recibía retribución?

SR. JORGE FARINACCI GARCIA:

Yo sí, yo recibo retribución por el trabajo que yo realizo, cnrrpnfn

LCDO. CARLOS V. DAVILA:

¿Lo facturaba a la unión?

SR. JORGE FARINACCI GARCIA:
No, no facturo a la unión, en las uniones en las que yo tra-bajo específicamente se acordaron los servicios que son Nego-ciado de Conciliación y Arbitraje y Negociaciones Colectivas y hay una paga mensual fija, a las uniones obreras se les hace difícil pagar por hora porque tienen presupuestos ajustados. (Énfasis suplido.) íd., págs. 74-76.
Para un abogado suspendido de la profesión que en-tiende que merece ser reinstalado por haberse arrepentido de su conducta y porque alega está totalmente rehabili-tado, constituye un elemento necesario demostrar a este Tribunal que ha cumplido a cabalidad con las condiciones y acepta las consecuencias de la separación de la profesión de abogado que la referida suspensión implica. Concluimos *711que el aquí peticionario no ha demostrado a este Tribunal que cumplió con tales requisitos. Por el contrario, la prueba presentada por él refleja que no cumplió con las condiciones impuestas por este Tribunal al suspenderlo y no aceptó totalmente sus consecuencias.
IV
Por los fundamentos antes expuestos, disentimos de lo actuado por la Mayoría por entender que no están presen-tes, en este momento, las circunstancias que la norma vi-gente sentada por este Tribunal exige, para que resulte procedente la reinstalación de un abogado suspendido, con-victo de un delito grave que implica depravación moral.
— O —

(1) Renunció voluntariamente a la notaría, según surge de nuestra Resolución de 18 de noviembre de 1992.


(2) 4 L.P.R.A. sec. 735.


(3) Lo acordó la Comisión de Reputación de Aspirantes al Ejercicio de la Aboga-cía por unanimidad de los miembros que participaron. Los comisionados Waleska Delgado Serrano y Héctor Saldaña Egozcue no intervinieron.


(4) La Comisión de Reputación de Aspirantes al Ejercicio a la Abogacía rindió una recomendación desfavorable a la petición de readmisión a la abogacía. Funda-mentó su posición en la insistencia del señor Pacheco Nieves en que era inocente de los hechos delictivos imputados, por los que había resultado convicto.


 Canon 33 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX; In re Ayuso Ramírez, 102 D.P.R. 65 (1974).